              Case 2:20-cr-00014-RSM Document 41 Filed 09/14/20 Page 1 of 2




 1                                               THE HONORABLE RICARDO S. MARTINEZ

 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
     UNITED STATES OF AMERICA,                    )   No. CR 20-0014-RSM
 9                                                )
                    Plaintiff,                    )
10                                                )   ORDER SEALING
               v.                                 )   UNOPPOSED MOTION TO PERMIT
11                                                )   INDEPENDENT COMPETENCY
     BRANDON BRANDRETH-GIBBS,                     )   EVALUATION BEFORE COMPETENCY
12                                                )   HEARING
                    Defendant.                    )
13                                                )
            THIS MATTER has come before the undersigned on the Unopposed Motion to Permit
14
     an Independent Competency Evaluation Before Competency Hearing, and the proposed order,
15
     be sealed. The Court has considered the unopposed motion and records in this case and finds
16
     there are compelling reasons to file these documents under seal. The unopposed motion is
17
     GRANTED.
18
            IT IS THEREFORE ORDERED that Mr. Brandreth-Gibbs’s Unopposed Motion to
19
     Permit an Independent Competency Evaluation Before Competency Hearing, be filed under seal.
20
            IT IS SO ORDERED.
21
            DONE this 14th day of September, 2020.
22
23
24
                                               A
                                               RICARDO S. MARTINEZ
25                                             CHIEF UNITED STATES DISTRICT
                                               JUDGE
26

       ORDER SEALING UNOPPOSED MOTION TO                         FEDERAL PUBLIC DEFENDER
       PERMIT INDEPENDENT COMPETENCY                                1601 Fifth Avenue, Suite 700
       EVALUATION BEFORE COMPETENCY                                   Seattle, Washington 98101
       HEARING                                                                   (206) 553-1100
       (Brandreth-Gibbs; CR20-14RSM) - 1
              Case 2:20-cr-00014-RSM Document 41 Filed 09/14/20 Page 2 of 2




 1
 2   Presented by:
 3
     s/ Jennifer E. Wellman
 4   Assistant Federal Public Defender
     Attorney for Brandon Brandreth-Gibbs
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER SEALING UNOPPOSED MOTION TO               FEDERAL PUBLIC DEFENDER
       PERMIT INDEPENDENT COMPETENCY                      1601 Fifth Avenue, Suite 700
       EVALUATION BEFORE COMPETENCY                         Seattle, Washington 98101
       HEARING                                                         (206) 553-1100
       (Brandreth-Gibbs; CR20-14RSM) - 2
